Exhibit 10.3

ZIMMER BIOMET

DEFERRED COMPENSATION PLAN

Effective as of January 1, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND CONSTRUCTION

     1   

Section 1.1.

 

Definitions.

     1   

Section 1.2.

 

Rules of Construction.

     5   

ARTICLE II. PARTICIPATION

     6   

Section 2.1.

 

In General.

     6   

Section 2.2.

 

Participation.

     6   

Section 2.3.

 

Transferred Employees.

     6   

Section 2.4.

 

Amendment of Eligibility Criteria.

     6   

ARTICLE III. DEFERRAL ELECTIONS AND COMPANY MATCHING CONTRIBUTION AMOUNTS

     6   

Section 3.1.

 

Elections to Defer Compensation and/or Performance Bonuses.

     6   

Section 3.2.

 

Elections as to Timing and Form of Payment of Benefits.

     8   

Section 3.3.

 

No Subsequent Elections Regarding Timing and Form of Payment.

     8   

Section 3.4.

 

Deemed Investment Elections.

     8   

Section 3.5.

 

Company Matching Contribution Amounts

     9   

ARTICLE IV. PARTICIPANT ACCOUNTS AND UNFUNDED NATURE OF THE PLAN

     10   

Section 4.1.

 

Deferral Accounts

     10   

Section 4.2.

 

Company Matching Contribution Accounts.

     10   

Section 4.3.

 

Adjustment for Earnings and Losses

     10   

Section 4.4.

 

Accounts are Unfunded.

     11   

ARTICLE V. VESTING

     11   

Section 5.1.

 

Participant Contributions

     11   

Section 5.2.

 

Company Contributions.

     11   

Section 5.3.

 

Termination for Cause.

     11   

ARTICLE VI. DISTRIBUTIONS

     12   

Section 6.1.

 

Distribution of Participants’ Accounts

     12   

Section 6.2.

 

Designation of Beneficiary.

     13   

Section 6.3.

 

Hardship Distribution

     13   

Section 6.4.

 

Distribution Upon Adverse Finding by the Internal Revenue Service

     14   

Section 6.5.

 

Inability to Locate Participant

     14   

 

- i -



--------------------------------------------------------------------------------

ARTICLE VII. ADMINISTRATION

     14   

Section 7.1.

 

Plan Administrator.

     14   

Section 7.2.

 

Committee Action

     14   

Section 7.3.

 

Powers of the Committee as Administrator.

     15   

Section 7.4.

 

Construction and Interpretation.

     15   

Section 7.5.

 

Information

     15   

Section 7.6.

 

Compensation, Expenses and Indemnity.

     16   

Section 7.7.

 

Account Statements

     16   

Section 7.8.

 

Claims and Appeals Procedures.

     16   

ARTICLE VIII. MISCELLANEOUS

     17   

Section 8.1.

 

Unsecured General Creditor

     17   

Section 8.2.

 

Restriction Against Assignment.

     17   

Section 8.3.

 

Withholding

     17   

Section 8.4.

 

Amendment, Modification, Suspension or Termination

     17   

Section 8.5.

 

Rules and Procedures Relating to Payments

     18   

Section 8.6.

 

Limitation of Rights and Employment Relationship

     18   

Section 8.7.

 

Code Section 409A

     19   

 

- ii -



--------------------------------------------------------------------------------

ZIMMER BIOMET

DEFERRED COMPENSATION PLAN

PREAMBLE

1. Zimmer Biomet Holdings, Inc. hereby establishes the Zimmer Biomet Deferred
Compensation Plan, effective as of January 1, 2016. The purpose of the Plan is
to provide a select group of the Company’s key management and highly compensated
employees an opportunity, in accordance with the terms and conditions of the
Plan, to defer the receipt of Compensation and have a portion of their Deferrals
matched by the Company. By offering this Plan, the Company intends to build
management loyalty and its business; provide a tax deferral alternative; permit
deferral of amounts beyond the limits of its qualified plans; and further
enhance its benefit plans. Notwithstanding any provision in the Plan to the
contrary, this Plan supersedes all Prior Plans with respect to deferrals and
Company contributions made with respect to compensation earned on or after
January 1, 2016, and it is intended to comply with the requirements of Code
section 409A.

2. The Plan is an unfunded benefit plan within the meaning of ERISA sections
201, 301, and 401 and the Code. Benefits payable under the Plan with respect to
a Participant or Beneficiary will be paid from the general assets of the
Company. The right of a Participant or Beneficiary to receive payment under the
Plan is merely a contractual right to payment from the Company, and the Plan
does not give Participants or Beneficiaries any interest in, or right to, any of
the assets of the Company or any Affiliated Company other than as a general
creditor of his or her employer.

3. Participation in the Plan is voluntary. A Participant may elect to defer a
portion of his or her Compensation under the Plan and, at all times, will be
100% Vested in amounts credited to his or her Deferral Account. Amounts credited
to a Participant’s Company Matching Contribution Account will become Vested as
provided in the Plan.

ARTICLE I.

DEFINITIONS AND CONSTRUCTION

Section 1.1. Definitions. Whenever the following words and phrases are used in
this Plan, with the first letter capitalized, they will have the meanings
specified below.

(a) “Account” or “Accounts” means the bookkeeping accounts maintained for each
Participant to record his or her Deferrals and any Company Matching Contribution
Amounts allocated to him or her, as adjusted pursuant to Section 4.3.

(b) “Affiliated Company” means any company or corporation directly or indirectly
controlled by Zimmer Biomet.

(c) “Base Salary” means that portion of a Participant’s compensation for
services to the Company that is his or her annual base salary, excluding
bonuses, Performance Bonuses, Commissions, incentive and all other remuneration
for services rendered to the Company or any Affiliated Company.



--------------------------------------------------------------------------------

(d) “Beneficiary” or “Beneficiaries” means the person or persons, including a
trustee, personal representative or other fiduciary, last designated in writing
by a Participant in accordance with procedures established by the Committee (or
its designee), in accordance with Section 6.2, to receive any benefits that may
be payable under the Plan in the event of the Participant’s death.

(e) “Board of Directors” or “Board” means the Board of Directors of Zimmer
Biomet.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Commissions” means any compensation, in addition to Base Salary and
Performance Bonus, paid to a Participant as an employee of the Company under any
employment or compensation agreement or incentive arrangement in connection with
the sales of the products of the Company or an Affiliated Company, provided:
(1) a substantial portion of the Participant’s services to the Company consists
of the direct sale of a product or a service to a customer that is not related
or treated as related to the Company or to the Participant (under Treasury
regulation 1.409A-1(f)(2)(ii) and (iv)); (2) the amount the Company pays to the
Participant consists either of a portion of the purchase price of the product or
service or of an amount substantially all of which is calculated by referenced
to volume of sales; and (3) payment is either contingent upon the Company
receiving payment from an unrelated customer (as described in clause (1)) or, if
consistently applied to all similarly situated service providers, is contingent
upon the closing of a sales transaction and such other requirements as the
Company may specify before the closing of the sales transaction.

(h) “Committee” means the Benefits Committee of Zimmer Biomet, which administers
the Plan as provided in Article VII.

(i) “Company” means Zimmer Biomet Holdings, Inc. and all Affiliated Companies
designated by the Committee as Participating Companies.

(j) “Company Matching Contribution Account” means the Account maintained by the
Company for each Participant that is credited with Company Matching Contribution
Amounts, if any, allocated to the Participant, and net earnings and losses on
those amounts, as provided in Section 4.2.

(k) “Company Matching Contribution Amount” means an amount, if any, credited by
the Company to a Participant’s Company Matching Contribution Account for a Plan
Year pursuant to Section 4.2.

(l) “Compensation” means, with respect to a Participant for a Plan Year, the sum
of the Participant’s Base Salary and Performance Bonus included in the
Participant’s wages for income tax purposes for the Plan Year, increased by
amounts of Base Salary and Performance Bonus that would have been included in
the Participant’s wages for the

 

- 2 -



--------------------------------------------------------------------------------

year but for the Participant’s election pursuant to Code section 125 or 401(k),
this Plan or the Zimmer Biomet Holdings, Inc. Executive Performance Incentive
Plan. Amounts distributed from a Participant’s Accounts in any Plan Year will
not be considered Compensation again in the year of distribution.

(m) “Deferral Account” means the Account maintained by the Company for each
Participant that is credited with the Participant’s Deferrals, and net earnings
and losses on those amounts, as provided in Section 4.1.

(n) “Deferrals” means the portion of a Participant’s Compensation that he or she
elects to defer pursuant to Section 4.1.

(o) “Disability” means a condition of a Participant who is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, (1) unable to engage in any substantial gainful
activity, or (2) receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan maintained by the
Company for employees, within the meaning of Code section 409A(a)(2)(C) and
Treasury regulation section 1.409A-3(i)(4).

(p) “Distributable Amount” means the Vested balance in the Participant’s
Accounts.

(q) “Distribution Event” means, with respect to a Participant, the earliest to
occur of (1) the Participant’s Separation from Service, (2) the Participant’s
Scheduled Withdrawal Payment Date, (3) the Participant’s Disability,
(4) approval of a Hardship Distribution, or (5) the Participant’s death.

(r) “Effective Date” means January 1, 2016.

(s) “Eligible Employee” means any common law employee of Zimmer Biomet or a
Participating Company who is in salary grade Z07 or higher (which ensures that
the employee is a key management or highly compensated employee of the Company).
Eligible Employee shall include an employee who was actively participating in
the Biomet, Inc. Deferred Compensation Plan (“Biomet Plan”) on December 31,
2015; provided, however, that the Committee may terminate the employee’s
participation in the Plan in the event of a decrease in salary or salary grade.

(t) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(u) “Hardship Distribution” means a distribution due to an “Unforeseeable
Emergency” pursuant to Section 6.3.

 

- 3 -



--------------------------------------------------------------------------------

(v) “Initial Election Period” means the period selected by the Committee or its
designee immediately preceding the Plan Year beginning after the date on which
an individual first becomes an Eligible Employee.

(w) “Measurement Fund” means one of the mutual funds, insurance company separate
accounts, indexed rates, or other measurements of investment performance
selected from time to time by the Committee, in its sole discretion, for the
purpose of providing the basis on which investment gains and losses will be
attributed to Participant’s Accounts, as provided in Section 3.4.

(x) “Participant” means an Eligible Employee who becomes a participant in this
Plan in accordance with Article II.

(y) “Participating Company” means an Affiliated Company that the Committee has
designated for participation in the Plan and whose Eligible Employees are
thereby eligible to participate in the Plan.

(z) “Payment Date” means, with respect to a Distribution Event, a date within
the 90-day period immediately following the date on which the Distribution Event
occurs; provided, however, that if the Distribution Event is the Participant’s
Scheduled Withdrawal Payment Date, the Payment Date will be the 15th day of the
month and year as elected by the participant. If the Distribution Event is the
Participant’s Scheduled Withdrawal Payment Date, the Payment Date will be the
15th day of the month following that Scheduled Withdrawal Payment Date, or if
the Distribution Event is the Participant’s Separation from Service, the Payment
Date will be the 15th day of the month following a six-month delay following
Separation from Service.

(aa) “Performance Bonus” means, with respect to a Participant, any bonus
intended to qualify as “performance-based compensation” under Code section 409A
and Treasury regulation section 1.409A-1(e) and for which the Participant must
be employed on the last day of the 12-month performance period and the date of
payment to be entitled to receive the bonus. Amounts distributed from a
Participant’s Accounts in any Plan Year are not considered a Performance Bonus
again in the year of distribution.

(bb) “Plan” means this Zimmer Biomet Deferred Compensation Plan, as amended from
time to time.

(cc) “Plan Year” means the calendar year.

(dd) “Prior Plans” means the Biomet, Inc. Deferred Savings Plan, the Biomet,
Inc. Deferred Compensation Plan, the Zimmer Biomet Holdings, Inc. Benefit
Equalization Plan, the Zimmer Biomet Holdings, Inc. Executive Performance
Incentive Plan, and the Zimmer Biomet Holdings, Inc. Stock Incentive Plan.

(ee) “Retirement” means a Participant’s voluntary Separation from Service after
reaching age 65, or 55 with 10 years of service from the Company.

 

- 4 -



--------------------------------------------------------------------------------

(ff) “Savings Plan” means the Zimmer Biomet Holdings, Inc. 401(k) Savings Plan.

(gg) “Scheduled Withdrawal Payment Date” means the date elected by the
Participant pursuant to Section 3.2(a) for payment of amounts from his Accounts
that will be deferred in a given Plan Year, as adjusted for attributable
earnings and losses, to be made or to commence as set forth on the Participant’s
election form (electronically or otherwise) for that Plan Year. A Participant’s
Scheduled Withdrawal Payment Date can be no earlier than two years from the last
day of the Plan Year for which the applicable Deferrals are credited to the
Participant’s Account.

(hh) “Separation from Service” means, with respect to a Participant, the
complete termination of the employment relationship between the Participant and
the Company and all Affiliated Companies for any reason other than death.
Whether a Separation from Service has occurred will be determined in accordance
with Code section 409A(2)(A)(i) and Treasury regulation section 1.409A-1(h).

(ii) “Unforeseeable Emergency” has the meaning given to that term in
Section 6.3.

(jj) “Vested” means, with respect to an Account, that portion of the
Participant’s interest in the Account that is nonforfeitable, as determined
under Article V.

(kk) “Year of Service” means each 12 calendar months of service with the Company
from the Participant’s employment date.

(ll) “Zimmer RIP” means the Zimmer Biomet Holdings, Inc. Retirement Income Plan
(formerly known as the Zimmer Holdings, Inc. Retirement Income Plan).

Section 1.2. Rules of Construction.

(a) The Plan is intended to comply with (i) Code section 409A and (ii) the
applicable provisions of ERISA, and it will be interpreted and administered
accordingly. Except as provided in the preceding sentence or as otherwise
expressly provided in this document, the Plan will be construed, enforced, and
administered, and its validity determined, in accordance with the internal laws
of the State of Indiana, without regard to conflict of law principles, and the
following provisions of this Section.

(b) Words used in the masculine gender will be construed to include the feminine
gender where appropriate, and vice versa.

(c) Words used in the singular will be construed to include the plural where
appropriate, and vice versa.

(d) The headings and subheadings in the Plan are inserted for the convenience of
reference only and are not to be considered in the construction of any provision
of the Plan.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE II.

PARTICIPATION

Section 2.1. In General. An Eligible Employee will become a Participant only
after completing such forms (electronically or otherwise) and making such
elections as the Committee (or its designee) may prescribe, including an
agreement to be bound by the terms of the Plan and all determinations of the
Committee.

Section 2.2. Participation. An Eligible Employee will become a Participant by
electing to defer Compensation in accordance with Section 3.1 and such
procedures as may be established from time to time by the Committee (or its
designee). An Eligible Employee who is hired during a Plan Year may not
participate in the Plan until the commencement of the next Plan Year. An
individual who, at any time, ceases to be an Eligible Employee, other than an
Eligible Employee who (a) becomes employed by an Affiliated Company that is not
a Participating Company or (b) is transferred to an international assignment,
will continue to be eligible to defer Compensation until the end of the Plan
Year in which he or she ceases to be an Eligible Employee, and no future
Deferrals will be allowed until such time as the individual again becomes an
Eligible Employee. In such a case, the individual will remain a Participant with
respect to amounts already deferred but not yet withdrawn or distributed. A
Participant will remain a Participant until all amounts to which he or she is
entitled under the Plan have been paid.

Section 2.3. Transferred Employees. An Eligible Employee who (a) becomes
employed by an Affiliated Company that is not a Participating Company, or (b) is
transferred to an international assignment, will not be eligible to make any
further Deferrals under the Plan; however, he or she will remain a Participant
in the Plan with respect to amounts already deferred but not yet withdrawn or
distributed. Any Deferrals for the current Plan Year will terminate as of the
date of transfer.

Section 2.4. Amendment of Eligibility Criteria. The Committee (or its designee)
may, in its discretion, change the criteria for eligibility to comply with all
applicable laws relating to salary grade and compensation levels; provided,
however, that no change in the criteria for eligibility of any executive officer
of the Company will be effected unless those changes are (a) within parameters
established by the Compensation and Management Development Committee of the
Board, or (b) approved by the Compensation and Management Development Committee
of the Board.

ARTICLE III.

DEFERRAL ELECTIONS AND COMPANY MATCHING CONTRIBUTION AMOUNTS

Section 3.1. Elections to Defer Compensation and/or Performance Bonuses.

(a) Initial Election Period. Subject to the provisions of Article II, each
Participant may elect to defer Compensation by filing with the Committee (or its
designee) an election that conforms to the requirements of this Section 3.1, on
a form (electronically or otherwise) provided by the Committee (or its
designee), no later than the last day of his or her Initial Election Period.

 

- 6 -



--------------------------------------------------------------------------------

(b) Deferral of Base Salary - General Rule. The amount of Base Salary that a
Participant may elect to defer is limited to Base Salary earned on or after the
time at which the Participant makes an election to defer in accordance with
subsection (a). A Participant may defer up to 50% of his or her Base Salary,
provided that the total amount deferred by the Participant will be limited in
any calendar year, if necessary, to satisfy Social Security tax (including
Medicare), income tax, and employee benefit plan withholding requirements, each
as applicable, as determined in the sole and absolute discretion of the
Committee (or its designee). The Committee (or its designee) may establish
certain minimum contribution amounts from time to time with respect to
particular Plan Years.

(c) Duration of Election to Defer Base Salary A Participant’s initial election
to defer Base Salary must be received by the Committee (or its designee) prior
to the last day of the Participant’s Initial Election Period and will be
effective with respect to Base Salary received in the Plan Year after the
deferral election is processed and for the duration of that Plan Year. Except as
provided in subsection (e), a Participant’s deferral election will continue in
effect for the entire Plan Year. A Participant must make a new deferral election
for each Plan Year by filing a new election on or before the end of the election
period (as established by the Committee or its designee) prior to the beginning
of the next Plan Year, which election will be effective on the first day of the
next Plan Year.

(d) Deferral of Performance Bonuses – Special Rule. Notwithstanding the
preceding provisions of this Section, a Participant may elect to defer up to 95%
of his or her Performance Bonus in accordance with the special rules applicable
to performance-based compensation under Code section 409A and Treasury
regulation section 1.409A-2(a)(8). Any such election with respect to the
performance period for the Performance Bonus must be received by the Committee
or its designee not later than the December 31st immediately preceding that
performance period. Any such election will become irrevocable as of January 1 of
the performance period for the Performance Bonus. Any election made under this
subsection (d) will be effective only for the performance period to which it
relates.

(e) Suspension of Deferral Election Due to Unforeseeable Emergency. A
Participant’s Deferrals may be suspended for the remainder of a Plan Year if the
Participant applies for a Hardship Distribution and the Committee (or its
designee) determines, pursuant to Section 6.3, that the Unforeseeable Emergency
giving rise to the Participant’s Hardship Distribution request can be relieved,
in whole or in part, through the cessation of Deferrals under the Plan.

(f) Separation from Service; Re-employment. A Participant’s Deferrals will cease
upon the Participant’s Separation from Service. Upon re-employment with the
Company as an Eligible Employee following a Separation from Service, a
Participant (or former Participant) may make a new election in accordance with
the provisions of subsection (a).

 

- 7 -



--------------------------------------------------------------------------------

Section 3.2. Elections as to Timing and Form of Payment of Benefits.

(a) Election of Scheduled Withdrawal Payment Date. At the time a Participant
makes a deferral election pursuant to Section 3.1, the Participant will also
elect his Scheduled Withdrawal Payment Date, if any, for the payment of the
Participant’s Vested Accounts attributable to those Deferrals. The Participant
will communicate this timing decision by submitting an applicable form
(electronically or otherwise) to the Committee or its designee. Notwithstanding
any other provision to the contrary under the Plan, if installments for a
Participant’s Scheduled Withdrawal Payment Date have not commenced prior to the
Participant’s Separation from Service, the form of the distribution will follow
the form elected as of the Participant’s Separation from Service, and if the
installments for a Participant’s Scheduled Withdrawal Payment Date have
commenced prior to the Participant’s Separation from Service, the form of the
distribution will follow the installment form elected with respect to that
Scheduled Withdrawal Payment Date.

(b) Election of Form of Payment. At the time a Participant makes a deferral
election pursuant to Section 3.1, the Participant will also elect the form of
the distribution for those Deferrals, as described in subsection (c). The
Participant will communicate this form of payment decision by submitting an
applicable form (electronically or otherwise) to the Committee (or its
designee).

(c) Forms of Payment. A Participant may elect either (i) a lump sum payment on
the Participant’s Payment Date, or (ii) substantially equal annual installment
payments over a period of (A) two (2) to five (5) years as the form of
distribution for a Scheduled Withdrawal Payment Date, or (B) five (5) to fifteen
(15) years as the form of distribution for a Separation from Service, provided
that any minimum balance established by the Committee (or its designee) for
installments is met. If all or any portion of an Account is payable in
installments, the first installment will be paid as of the Participant’s Payment
Date, and the remaining installments will be paid on each applicable anniversary
of the Payment Date. Each installment will consist of a percentage of the
Account, which will be equal to (i) one, divided by (ii) one plus the number of
installments remaining after the installment for which the calculation is being
made. If the Participant does not elect a form of payment pursuant to this
subsection (c), he or she will be deemed to have elected a lump sum.

Section 3.3. No Subsequent Elections Regarding Timing and Form of Payment.
Except as provided in Article VI of this Plan, a Participant may not revoke or
revise a prior election as to the timing and form of payment under the Plan.

Section 3.4. Deemed Investment Elections.

(a) At the time of making the deferral elections described in this Article III,
the Participant will designate, on a form (electronically or otherwise) provided
by the Committee (or its designee), the Measurement Fund(s) in which the
Participant’s Accounts will be deemed to be invested for purposes of determining
the amount of earnings and losses to be credited to those Accounts. On a form
(electronically or

 

- 8 -



--------------------------------------------------------------------------------

otherwise) provided by the Committee (or its designee), a Participant may change
each of his or her deemed investment allocations at least monthly or more
frequently as permitted by the Committee or its designee. If a Participant fails
to elect a Measurement Fund under this Section, he or she will be deemed to have
elected the Measurement Fund selected by the Committee to be the default
Measurement Fund pursuant to subsection (b).

(b) The Committee, in its sole and absolute discretion, will select the
Measurement Funds to be available under the Plan. The Committee may, in its sole
and absolute discretion, discontinue, substitute, or add a Measurement Fund at
any time for any reason. The Committee, in its sole and absolute discretion,
will select one of the Measurement Funds as the default Measurement Fund, to
serve as the measure of investment earnings and losses on the Accounts of
Participants who fail to elect a Measurement Fund pursuant to subsection (a),
and the Committee may change its selection of the default Measurement Fund from
time to time in its sole and absolute discretion.

(c) Although a Participant may designate the type of investments in which his or
her Accounts will be deemed to be invested for earnings calculation purposes,
the Committee will not be bound by such a designation; that is, the amounts
credited to a Participant’s Accounts might not actually be invested in the
underlying designated Measurement Fund(s). The designation of a Measurement Fund
will not require the Company to invest or earmark its general assets in any
particular manner. The Accounts will be hypothetically invested in the
designated Measurement Fund(s), and net gains and losses associated with the
Measurement Fund(s) will be credited or debited to the Accounts, as applicable,
as provided in Section 4.3.

Section 3.5. Company Matching Contribution Amounts

(a) In General. If a Participant makes Deferrals of Compensation during a Plan
Year, the Participant’s Company Matching Contribution Account will be credited
with Company Matching Contribution Amounts as provided in this Section 3.5 if
the Participant meets the eligibility requirements described in subsection (b).
A Participant’s Company Matching Contribution Amounts for a Plan Year will be
determined under subsection (c) or (d), whichever is applicable.

(b) Eligibility for Company Matching Contribution Amounts.

(i) To be credited with Company Matching Contribution Amounts for a Plan Year, a
Participant must be employed by the Company on the last day of the Plan Year.
Matching Contributions Amounts will be credited to respective Participants’
Accounts by the last day of January following the Plan Year.

(ii) Notwithstanding the foregoing, a Participant who is not employed by the
Company on the last day of the Plan Year will still be credited with Company
Matching Contribution Amounts for the Plan Year

 

- 9 -



--------------------------------------------------------------------------------

if the Participant (A) had a Separation from Service during the Plan Year by
reason of the Participant’s Retirement or Disability, or (B) died during the
Plan Year while he or she was employed by the Company or an Affiliated Company.
In this case, the Company Matching Contribution Amounts will be credited to the
Participant’s Account on the Participant’s Scheduled Payment Date.

(c) Company Matching Contribution Amounts for Participants Accruing Benefits
Under the Zimmer RIP. If a Participant who is eligible to be credited with a
Company Matching Contribution Amount for a Plan Year was also accruing benefits
under the Zimmer RIP during all or part of the Plan Year, the Participant’s
Company Matching Contribution Amount for the Plan Year will be equal to
seventy-five percent (75%) of the first three percent (3%) of Compensation that
the Participant deferred under the Plan for the Plan Year, less any match under
the Savings Plan for the same Plan Year.

(d) Company Matching Contribution Amounts for Participants Not Accruing Benefits
Under the Zimmer RIP. If a Participant who is eligible to be credited with a
Company Matching Contribution Amount for a Plan Year did not accrue any benefits
under the Zimmer RIP during the Plan Year, the Participant’s Company Matching
Contribution Amount for the Plan Year will be equal to the lesser of (i) the
Deferrals credited to the Participant’s Deferral Account for the Plan Year, or
(ii) six percent (6%) of the Participant’s Compensation deferred under the Plan
for the Plan Year, and less any match under the Savings Plan for the same Plan
Year.

ARTICLE IV.

PARTICIPANT ACCOUNTS AND UNFUNDED NATURE OF THE PLAN

Section 4.1. Deferral Accounts. The Committee (or its designee) will establish
and maintain a Deferral Account for each Participant under the Plan. As soon as
administratively feasible after amounts are withheld and deferred from a
Participant’s Base Salary and Commissions and/or Performance Bonus, the
Committee (or its designee) will credit the Participant’s Deferral Account with
an amount equal to the Base Salary and Commissions and/or Performance Bonus
deferred by the Participant in accordance with the Participant’s election(s)
pursuant to Section 3.1

Section 4.2. Company Matching Contribution Accounts. The Committee (or its
designee) will establish and maintain a Company Matching Contribution Account
for each Participant who is credited with a Company Matching Contribution Amount
under Section 3.5. As soon as practicable after the end of a Plan Year, the
Company Matching Contribution Amount, if any, credited to a Participant for that
Plan Year will be credited to the Participant’s Company Matching Contribution
Account.

Section 4.3. Adjustment for Earnings and Losses. Pursuant to rules and
procedures acceptable to the Committee, for each day on which the securities
markets in the United States are open for trading, the Committee’s designated
record keeper for the Plan will adjust each Participant’s Account(s) to reflect
investment returns or losses of the Measurement Funds selected by the
Participant pursuant to Section 3.4.

 

- 10 -



--------------------------------------------------------------------------------

Section 4.4. Accounts are Unfunded. The Plan is unfunded. The maintenance of
individual accounts is for bookkeeping purposes only. The Company is not
obligated to acquire, segregate, or set aside, in trust or otherwise, any assets
of any kind for the discharge of its obligations under the Plan, nor will any
Participant have any property rights in any particular assets held by the
Company, whether or not held for the purpose of funding the Company’s
obligations under the Plan.

ARTICLE V.

VESTING

Section 5.1. Participant Contributions. A Participant’s interest in his or her
Deferral Account will be 100% Vested at all times.

Section 5.2. Company Contributions. A Participant’s interest in his or her
Company Matching Contribution Account will become Vested in accordance with the
following vesting schedule:

 

Years of Service

   Percentage Vested

Less than 1

   0%

1

   25%

2

   50%

3

   75%

4 or more

   100%

Notwithstanding the foregoing, if a Participant was a participant under the
Biomet Plan on December 31, 2015 and an Eligible Employee in this Plan on
January 1, 2016, then that Participant shall be deemed to be 100% vested in all
accounts.

If a Participant has a Separation from Service before his or her Company
Matching Contribution Account is fully Vested, the Participant will irrevocably
forfeit the portion of his or her Company Matching Contribution Account that is
not Vested, and in no event will a portion of a Participant’s Company Matching
Contribution Account be distributed before it is Vested. Any forfeitures of
Company Matching Contribution Accounts will be retained by the Company.

Section 5.3. Termination for Cause. Notwithstanding anything to the contrary in
the Plan, if an Executive is terminated for “Cause,” as defined below, or
information is discovered after the Executive’s separation that would have
allowed the Company to terminate for Cause,

 

- 11 -



--------------------------------------------------------------------------------

then the Executive shall forfeit any and all amounts in his Company Matching
Contribution Account. For Purposes herein, “Cause” means (1) the willful and
continued failure by the Executive to substantially perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) for a period of at
least 30 consecutive days after a written demand for substantial performance is
delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties; (2) the Executive willfully engages in conduct
that is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise; or (3) the Executive is convicted of, or
has entered a plea of no contest to, a felony.

ARTICLE VI.

DISTRIBUTIONS

Section 6.1. Distribution of Participants’ Accounts.

(a) Distribution of Small Accounts Due to Separation from Service. In the case
of a Participant who incurs a Distribution Event due to Separation from Service
and has a total Vested Account balance less than the applicable dollar amount
under Code section 402(g)(1)(B), the Distributable Amount will be paid to the
Participant in a lump sum distribution on the Participant’s Payment Date;
provided, however, that no such acceleration will be permitted under this
Section to the extent that (i) the payment would not otherwise result in the
complete liquidation of the Participant’s entire interest under the Plan,
including all agreements, methods, programs or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Treasury regulation section
1.409A-1(c)(2), and (ii) the sum of all such payments would exceed the
applicable dollar amount under Code section 402(g)(1)(B).

(b) Distribution Due to Separation from Service or Scheduled Withdrawal Payment
Date of all other Accounts. In the case of a Participant who incurs a
Distribution Event due to Separation from Service and has a Vested Account
balance, including amounts deferred under all agreements, methods, programs or
other arrangements with respect to which deferrals of compensation are treated
as having been deferred under a single nonqualified deferred compensation plan
under Treasury regulation section 1.409A-1(c)(2), of more than the applicable
dollar amount under Code section 402(g)(1)(B), or has elected Scheduled
Withdrawal Payment Date, the Participant will receive, or will begin to receive
if payable in installments, his or her Distributable Amount, in the form elected
by the Participant as of his or her Payment Date.

(c) Distribution Due to Death. In the case of a Participant who dies before his
or her Accounts have been distributed in full, the Participant’s Beneficiary
will receive the total undistributed Vested balance in the Participant’s
Accounts in a lump sum distribution within 90 days following the date of the
Participant’s death.

 

- 12 -



--------------------------------------------------------------------------------

(d) Distribution Due to Disability. In the case of a Participant who incurs a
Distribution Event due to Disability, the Participant will receive the total
undistributed Vested balance in the Participant’s Accounts in a lump sum
distribution within 90 days following the date on which the Committee (or its
designee) determines that the Participant has incurred a Disability. The
determination of Disability will be made in accordance with the Company’s
long-term disability plan in effect at the time of the Participant’s claim of
Disability, provided the definition of disability applied under that disability
plan complies with this Plan’s definition of Disability.

(e) Earnings. A Participant’s Accounts will continue to be adjusted for earnings
and losses pursuant to Section 4.3 until all amounts credited to his or her
Accounts under the Plan have been distributed.

Section 6.2. Designation of Beneficiary. A Participant may, in a time and manner
determined by the Committee, designate a Beneficiary (including one or more
contingent Beneficiaries) to receive any benefits payable under the Plan in the
event of the Participant’s death. No Beneficiary designation will become
effective until it is filed with the Committee (or its designee). Any
Beneficiary designation will be revocable at any time through a written
instrument filed by the Participant with the Committee (or its designee) with or
without the consent of the previous Beneficiary. If a Participant fails to
designate a Beneficiary or contingent Beneficiary, or if there is no surviving
designated Beneficiary, then the Participant’s estate will be the Participant’s
Beneficiary. If there is no surviving spouse to receive any benefits payable in
accordance with the preceding sentence, then the Participant’s estate will be
the Participant’s Beneficiary. Payment by the Company pursuant to any unrevoked
Beneficiary designation, or to the Participant’s estate if no such designation
exists, of all benefits owed under the Plan will terminate any and all liability
of the Company with respect to the deceased Participant.

Section 6.3. Hardship Distribution. In the event of an Unforeseeable Emergency,
a Participant will be permitted to elect a Hardship Distribution from his or her
Vested Accounts prior to his or her Payment Date, subject to the following
restrictions:

(a) The election to take a Hardship Distribution must be made by filing a form
(electronically or otherwise) provided by and filed with the Committee (or its
designee) in the time and manner determined by the Committee (or its designee).

(b) A Hardship Distribution may not be made unless the Committee (or its
designee), in its discretion, determines that the distribution is necessary to
alleviate an “Unforeseeable Emergency” within the meaning given to that term
under Code section 409A and Treasury regulation section 409A-3(i)(3). In
general, “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of his or her dependent (as defined in Code section 152(a)), loss
of a Participant’s property due to casualty, or other similar or extraordinary
and unforeseeable circumstances arising as a result of events beyond the
Participant’s control. The circumstances that would constitute an Unforeseeable
Emergency will depend upon the facts of each case, but, in any case, a Hardship
Distribution may not be made to the extent that the financial hardship resulting

 

- 13 -



--------------------------------------------------------------------------------

from the Unforeseeable Emergency is or may be relieved (1) through reimbursement
or compensation by insurance or otherwise, (2) by liquidation of the
Participant’s assets, to the extent the liquidation of assets would not itself
cause severe financial hardship, or (3) by cessation of Deferrals under this
Plan.

(c) The amount determined by the Committee (or its designee) as a Hardship
Distribution will be paid in a single cash lump sum as soon as practicable after
the end of the calendar month in which the Hardship Distribution is approved by
the Committee (or its designee). The Hardship Distribution will be treated as
taken pro rata from each of the Measurement Funds in which the Participant’s
Accounts are deemed invested under Section 3.4.

(d) If a Participant receives a Hardship Distribution during a Plan Year, the
Participant will be ineligible to defer Compensation under the Plan for the
balance of the Plan Year and the following Plan Year.

Section 6.4. Distribution Upon Adverse Finding by the Internal Revenue Service.
If the Internal Revenue Service asserts that amounts deferred by a Participant
pursuant to the Plan are included in the Participant’s income for federal income
taxes before distribution, the Committee (or its designee) will cause to be
distributed to the Participant from his or her Vested Account an amount equal to
all taxes, interest and penalties owed by the Participant as a result of that
inclusion in taxable income.

Section 6.5. Inability to Locate Participant. In the event that the Committee
(or its designee) is unable to locate a Participant or Beneficiary within two
(2) years following the required Payment Date, the amounts credited to the
Participant’s Accounts will be forfeited. If the Participant or Beneficiary
later claims a benefit after it has been forfeited pursuant to the preceding
sentence, the benefit will be reinstated without interest or earnings.

ARTICLE VII.

ADMINISTRATION

Section 7.1. Plan Administrator. The Committee will be the administrator of the
Plan and will have full discretionary power and authority to administer the Plan
in all its details.

Section 7.2. Committee Action. The Committee may act at meetings by affirmative
vote of a majority of the members of the Committee. Any action permitted to be
taken at a meeting may be taken without a meeting if, prior to the action, a
written consent to the action is executed (manually or electronically) by all
members of the Committee and filed with the minutes of the proceedings of the
Committee. A member of the Committee cannot vote or act upon any matter that
relates solely to himself or herself as a Participant. Any member or members of
the Committee may execute any certificate or other written direction on behalf
of the Committee.

 

- 14 -



--------------------------------------------------------------------------------

Section 7.3. Powers of the Committee as Administrator.

The Committee’s powers as administrator of the Plan will include, but will not
be limited to, the following:

(a) To select the Measurement Funds in accordance with Section 3.4(b);

(b) To construe and interpret the terms and provisions of the Plan and to decide
any and all questions arising under the Plan, including, without limitation, the
power to remedy possible ambiguities, inconsistencies, or omissions by a general
rule or particular decision;

(c) To determine the amounts to be distributed to any Participant or Beneficiary
in accordance with the terms of the Plan and determine the person or persons to
whom the amounts will be distributed;

(d) To maintain all records that may be necessary for the administration of the
Plan;

(e) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as required by law;

(f) To make, publish, and enforce such rules for the regulation of the Plan and
procedures for the administration of the Plan that are not inconsistent with the
written terms of the Plan, as the Committee deems necessary or advisable for the
efficient administration of the Plan;

(g) To allocate or delegate its powers to other persons;

(h) To appoint persons to carry out administrative and recordkeeping functions
with respect to the Plan; and

(i) To take all other actions necessary for the administration of the Plan.

Section 7.4. Construction and Interpretation. The Committee will have full
discretionary authority to construe and interpret the terms and provisions of
the Plan, and the Committee’s interpretations or construction will be final and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary. The Committee will administer the Plan’s terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all applicable laws.

Section 7.5. Information. To enable the Committee to perform its functions, the
Company will supply full and timely information to the Committee or its designee
on all matters relating to the Compensation of all Participants, their death or
other events that cause termination of their participation in this Plan, and
such other pertinent facts as the Committee may require.

 

- 15 -



--------------------------------------------------------------------------------

Section 7.6. Compensation, Expenses and Indemnity.

(a) The members of the Committee will serve without compensation for their
services under the Plan.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties with respect to the Plan. Expenses and fees in connection with the
administration of the Plan will be paid by the Company.

(c) To the extent permitted by applicable law, the Company will indemnify and
hold harmless the Committee and each Committee member, the Board, and any
delegate of the Committee who is an employee of the Company, against any and all
expenses, liabilities and claims, including legal fees to defend against
liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity will not preclude
further indemnities that may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
permitted under applicable law.

Section 7.7. Account Statements. At least once each year, each Participant will
be furnished (electronically or otherwise) a statement setting forth the value
of his or her Accounts.

Section 7.8. Claims and Appeals Procedures. Any person who believes that he or
she is being denied a benefit to which he or she is entitled under the Plan must
file a written claim for the benefit with the Committee (or its designee). If
the Committee (or its designee) denies the claim in whole or in part, it will
issue to the claimant a written notice explaining the reason(s) for the denial
(with specific reference to the Plan provisions on which the denial is based),
and describing any additional information or documentation that might enable the
claimant to perfect his or her claim (with an explanation of why the information
or documentation is necessary). The written notice will also include appropriate
information as to the steps to be taken if the claimant wishes to request a
review of the claim denial (including the time limits for requesting a review).
Within sixty (60) days after receiving a written notice of denial, the claimant
may submit a written request for a review of the initial denial to the Committee
(or its designee), together with a written explanation of the basis for the
request. The claimant or his or her duly authorized representative may, but need
not, review pertinent documents and submit issues and comments in writing for
consideration by the Committee (or its designee). If the claimant does not
request a review within that sixty (60) day period, he or she will be barred
from challenging the Committee’s (or its designee’s) determination. Within sixty
(60) days after the Committee’s (or its designee’s) receipt of a request for
review, the Committee (or its designee) will consider the request and provide
the claimant with a written decision, which will include a written explanation
of the reasons for the decision (with reference to the specific Plan provisions
on which the decision is based). If special circumstances require an extension
of the sixty (60) day time period for considering the claimant’s request for
review, the Committee (or its designee) may extend that period by up to an
additional sixty (60) days by notifying the claimant in writing, before the end
of the original sixty day decision period, of the extension, the reasons for it,
and when a decision can be expected. All interpretations, determinations, and
decisions of the

 

- 16 -



--------------------------------------------------------------------------------

Committee (or its designee) with respect to any claim will be final and
conclusive in the absence of clear and convincing evidence that the
interpretation, determination, or decision was made arbitrarily or capriciously.

ARTICLE VIII.

MISCELLANEOUS

Section 8.1. Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns will have no legal or equitable rights, claims,
or interest in any specific property or assets of the Company. No assets of the
Company will be held in any way as collateral security for fulfilling the
Company’s obligations under the Plan. Any and all of the Company’s assets will
be, and remain, the general unpledged, unrestricted assets of the Company. The
Company’s obligations under the Plan are merely an unfunded and unsecured
promise of the Company to pay money in the future, and the rights of the
Participants and Beneficiaries will be no greater than those of unsecured
general creditors. It is the Company’s intention the Plan be unfunded for
purposes of the Code and for purposes of Title I of ERISA, and the Plan will be
interpreted to effectuate this result.

Section 8.2. Restriction Against Assignment. The Company will pay all amounts
payable under the Plan only to the person or persons designated by the Plan and
not to any other person or corporation. No part of a Participant’s Accounts will
be liable for the debts, contracts, or engagements of any Participant, his or
her Beneficiary, or successors in interest, nor will a Participant’s Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor will any Participant or Beneficiary have any right
to alienate, anticipate, sell, transfer, commute, pledge, encumber, or assign
any benefits or payments under the Plan in any manner whatsoever (including,
without limitation, under a domestic relations order). Any attempt to
anticipate, alienate, sell, transfer, commute, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
will be null and void in all respects.

Section 8.3. Withholding. Notwithstanding any other provision of the Plan to the
contrary, all payments under the Plan will be subject to reduction for all
applicable tax withholdings and other legally or contractually required
withholdings. To the extent that amounts credited under the Plan are includable
in “wages” for purposes of Chapter 21 of the Code, or are otherwise includable
in taxable income, prior to distribution the Company may deduct the required
withholding with respect to the wages or income from compensation currently
payable to the Participant, or the Committee or its designee may reduce the
Participant’s Accounts under the Plan or require the Participant to make other
arrangements satisfactory to the Company for the satisfaction of the Company’s
withholding obligations.

Section 8.4. Amendment, Modification, Suspension or Termination. The Board (or
its designee), in its sole discretion, may amend or terminate the Plan at any
time, in whole or in part, except that no amendment or termination will operate
(a) to reduce or deprive a Participant or Beneficiary of any benefit accrued
prior to the time of the amendment or termination, (b) to result in an
acceleration of the distribution of benefits under the Plan (due to a
termination of the Plan or any other reason), unless the acceleration complies
with Code section 409A and its

 

- 17 -



--------------------------------------------------------------------------------

interpretive regulations, or (c) to cause any other violation of Code section
409A or the guidance thereunder. Notwithstanding anything in the Plan to the
contrary or any election of a Participant to the contrary, in the event that the
Company, by action of the Board or its designee, terminates the Plan and all
other agreements, methods, programs, and other arrangements sponsored by the
Company with respect to which deferrals of compensation are treated as having
been deferred under a single plan with this Plan under Treasury regulation
section 1.409A-1(c)(2), the Company will have the discretion to accelerate the
time of payment under the Plan, provided that no payments occur within twelve
(12) months of the termination of those plans or agreements (other than payments
that would be payable under the plans or agreements absent termination), all
payments are made within twenty-four (24) months of termination of the plans or
agreements, and for three (3) years following the date of termination of the
Plan the Company does not adopt a new plan or agreement that would be aggregated
with the Plan if the same participants participated in the new plan or
agreement.

Section 8.5. Rules and Procedures Relating to Payments. Any payment to a
Participant or Beneficiary in accordance with the provisions of the Plan will,
to the extent of that payment, be in full satisfaction of all claims against the
Committee and the Company. The Committee (or its designee) may require a
Participant or Beneficiary, as a condition precedent to payment, to execute a
receipt and release to that effect; provided, however, that in the event any
review and rescission period extends into a new calendar year, any distribution
will not be made until the last business day of February of such new year or, if
earlier, 90 days from the event giving rise to the distribution; provided,
however, that this provision shall not modify the 6-month delay provision in
Section 6.6. Also, prior to paying any benefit under the Plan, the Committee (or
its designee) may require a Participant or Beneficiary to provide such
information or documentation as the Committee (or its designee), in its sole
discretion, deems necessary for it to make any determination required under the
Plan. To the extent permitted under Code section 409A, the Committee or its
designee may delay payment until satisfied as to the correctness of the payment
or the person to receive the payment or to allow the filing in any court of
competent jurisdiction for a legal determination of the benefits to be paid and
the person to receive them. The Committee specifically reserves the right to
correct errors of every sort, and each Participant agrees, on his or her own
behalf and on behalf of any Beneficiary, to any method of error correction
specified by the Committee or its designee. The Committee is authorized to
recover any payment made in error.

In the event that any amount becomes payable under the Plan to a minor or other
person who, in the sole judgment of the Committee (or its designee), is
considered by reason of physical or mental condition to be unable to give a
valid receipt for the payment, the Committee (or its designee) may direct that
the payment be made to the person’s spouse, parent, or other party found by the
Committee (or its designee), in its sole judgment, to have assumed the care of
the payee, unless a duly qualified guardian or other legal representative has
been appointed, in which case payment will be made to that guardian or legal
representative. Any payment made pursuant to the preceding sentence will
constitute a full release and discharge of the Committee (or its designee) and
the Company.

Section 8.6. Limitation of Rights and Employment Relationship. Neither the
establishment of the Plan, nor any amendment of it, nor the creating of any fund
or account, nor the payment of any benefits will be construed as giving to any
Participant, Beneficiary, or other

 

- 18 -



--------------------------------------------------------------------------------

person any legal or equitable right against the Company except as provided in
the Plan; and in no event will the terms of employment of any employee or
Participant be modified or in any way be affected by the provisions of the Plan.

Section 8.7. Code Section 409A. The Company intends that all benefits and
payments to be made to a Participant or Beneficiary under the Plan will be
provided or paid in compliance with all applicable provisions of Code section
409A and its interpretive regulations, and the rulings, notices and other
guidance issued by the Internal Revenue Service interpreting Code section 409A,
and the Plan will be construed and administered in accordance with this intent.
The Plan may be modified to the extent necessary to comply with all applicable
requirements of, and to avoid the imposition of any additional tax, interest and
penalties under, Code section 409A in connection with, or the benefits and
payments to be provided or paid to a Participant or Beneficiary under, the Plan.
Any such modification will maintain the original intent and benefit to the
Company and the Participant of the applicable Plan provision, to the maximum
extent possible without violating Code section 409A. All payments to be made
upon a termination of employment under the Plan may only be made upon a
“separation from service” under Code section 409A. Any payments that qualify for
the “short-term deferral” exception or another exception under Code section 409A
will be paid under the applicable exception. Further, for purposes of the
limitations on nonqualified deferred compensation under Code section 409A, each
payment of compensation under the Plan will be treated as a separate payment. In
no event may a Participant, directly or indirectly, designate the calendar year
of a payment. Although the Committee intends to administer the Plan in
accordance with Code section 409A, the Company and the Committee make no
guarantee of the tax consequences of participating in the Plan and will not be
liable for income tax, interest, or additional taxes or penalties assessed
against a Participant or Beneficiary for any reason.

Zimmer Biomet Holdings, Inc. has caused this Zimmer Biomet Deferred Compensation
Plan to be signed by its duly authorized officers as of this 1st day of January,
2016.

 

ZIMMER BIOMET HOLDINGS, INC.

/s/ Bill P. Fisher

Bill P. Fisher Senior Vice President, Global Human Resources

/s/ Daniel P. Florin

Daniel P. Florin Senior Vice President, Chief Financial Officer

 

- 19 -